         Case 2:18-cv-01310-MRH Document 46 Filed 12/04/18 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHAEL FLOOD, JR. and ALECIA                   : Civil Action No.: 2:18-cv-1310
FLOOD, individually and as Parents and          :
Natural Guardians of T.F., a minor,             :
                                                :
                     Plaintiffs                 : Honorable Mark R. Hornak, J.
                                                :
       vs.                                      :
                                                :
GEORGE VILLEGAS, JR. and PAM                    :
VILLEGAS, individually and as Parents           :
and Natural Guardians of MEGHAN                 :
VILLEGAS; DAVID and CHRISTY                     :
SHERK, individually and as Parents and          :
Natural Guardians of K.S., a minor; DAVID       :
and CHRISTINE SEAMAN, individually              :
and as Parents and Natural Guardians of         :
C.S., a minor; CRIS and KIMBERLY                :
SALANCY, individually and as Parents            :
and Natural Guardians of E.S., a minor;         :
DAVID and LYNN REINA, individually              :
and as Parents and Natural Guardians of         :
H.R., a minor; SENECA VALLEY                    :
SCHOOL DISTRICT; BUTLER COUNTY                  :
DISTRICT ATTORNEY’S OFFICE; and                 :
BUTLER COUNTY, PENNSYLVANIA,                    :
                                                :
                     Defendants.                :



    DEFENDANTS GEORGE, PAM, AND MEGHAN VILLEGAS’ MOTION
  TO STRIKE SCANDALOUS AND IMPERTINENT MATTER PURSUANT TO
                       FED.R.CIV.P. 12(f)

       Defendants George, Pam, and Meghan Villegas, through their undersigned

counsel, respectfully submit the following Motion to Strike, pursuant to Fed.R.Civ.P

12(f), stating the following:

                                            1
         Case 2:18-cv-01310-MRH Document 46 Filed 12/04/18 Page 2 of 4



       1.      The Plaintiffs’ use of the moniker “mean girls” is scandalous and

impertinent.

       2.      Defendants George, Pam, and Meghan Villegas join with Defendants Chris

and Kimberly Salancy, and their daughter, E.S.’s Motion to Strike (Document 34) and

join in the prayer for the requested relief.

       3.      The foregoing Motion to Strike has been discussed with all other counsel of

record in this matter. Plaintiffs intend to oppose this Motion. The other Defendants in

this case do not oppose this Motion.

       WHEREFORE, Defendants George, Pam, and Meghan Villegas respectfully

request that this Honorable Court enter the attached Order directing that the phrase “mean

girls” be stricken from the Complaint.



                                                        Respectfully Submitted,

                                                        /s/ Joseph V. Charlton
                                                        Joseph V. Charlton, Esq.
                                                        D. Robert Marion Jr., Esq.
                                                        Charlton Law
                                                        617 South Pike Road
                                                        Sarver, PA 16055

                                                        Counsel for Defendants
                                                        George, Pam, and Meghan
                                                        Villegas




                                               2
        Case 2:18-cv-01310-MRH Document 46 Filed 12/04/18 Page 3 of 4



                             CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December, 2018, I have filed electronically

the foregoing Motion to Strike pursuant to Fed.R.Civ.P. 12(f) with the Clerk of Court

using the CM/ECF system, which will automatically send e-mail notification to the

following attorney(s) of record:

Craig L. Fishman, Esq.                           Marie Mille Jones, Esq.
Shenderovich, Shenderovich & Fishman,            Maria N. Pipak, Esq.
P.C.                                             JonesPasaodelis, PLLC
429 Fourth Ave.                                  Gulf Tower, Suite 3410
1100 Law & Finance Building                      707 Grant Street
Pittsburgh, PA 15219                             Pittsburgh, PA 15219
clf@ssf-lawfirm.com                              mjones@jonespassodelis.com
Counsel for Plaintiffs                           mpipak@jonespassodelis.com
                                                 Counsel for Butler County District
                                                 Attorney’s Office and Butler County,
                                                 Pennsylvania

Stephen J. Magley, Esq.
O’Malley & Magley, LLP                           Matthew M. Hoffman, Esq.
5280 Steubenville Pike                           Tucker Arensberg, P.C.
Pittsburgh, PA 15205                             1500 One PPG Place
sjm@omalleyandmagley.com                         Pittsburgh, PA 15222
Counsel for David and Christine                  mhoffman@tuckerlaw.com
Seaman, individually and as Parents and          Counsel for Seneca Valley School
Natural Guardians of C.S., a minor               District

Jill D. Sinatra, Esq.
Gilliand Vanasdale Sinatra Law Office,           S. Michael Streib, Esq.
LLC                                              300 Oxford Drive, Suite 75
1667 Route 228, Suite 300                        Monroeville, A 15146
Cranberry Township, PA 16066                     smstreiblawfirm@hmbn.com
jill@gvlawoffice.com                             Jennifer Swistak, Esq.
Counsel for David and Christy Sherk,             650 Washington Rd., Suite 700
individually and as Parents and Natural          Pittsburgh, PA 15228
Guardians of K.C., a minor                       jswistak@c-wlaw.com
                                                 Counsel for Chris and Kimberly Salancy
                                                 and as Parents and Natural Guardians
                                                 of E.S., a minor

                                             3
        Case 2:18-cv-01310-MRH Document 46 Filed 12/04/18 Page 4 of 4



The following individuals have been served via first class mail, postage pre-paid, this 4th

day of December 2018.

David Reina                                             Lynn Reina
5A River Road                                           103 Green Gables Manor
Pittsburgh, PA 15238                                    Zelienople, PA 15063
Individually and as parent of H.R.                      Individually and as parent of H.R.


                                                        Respectfully Submitted,


                                                        /s/ Joseph V. Charlton
                                                        Joseph V. Charlton, Esq.
                                                        D. Robert Marion Jr., Esq.
                                                        Charlton Law
                                                        617 South Pike Road
                                                        Sarver, PA 16055

                                                        Counsel for Defendants
                                                        George, Pam, and Meghan
                                                        Villegas




                                             4
